                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

MARVIN LEON EASON,                              )
                                                )
              Movant,                           )
                                                )
       v.                                       )          No. 1:17-CV-71 SNLJ
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
              Respondent.                       )

                              MEMORANDUM AND ORDER

       This matter is before the Court on movant’s motion to proceed in forma pauperis on

appeal. The Court has reviewed movant’s financial information and will grant movant’s request

to proceed in forma pauperis on appeal.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion to proceed in forma pauperis on

appeal [Doc. #10] is GRANTED.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this 29th day of November, 2018.




                                                STEPHEN N. LIMBAUGH, JR.
                                                UNITED STATES DISTRICT JUDGE
